J-A21035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SUSAN MCINTYRE AND CHARLES             :   IN THE SUPERIOR COURT OF
 MCINTYRE                               :        PENNSYLVANIA
                                        :
                   Appellants           :
                                        :
                                        :
              v.                        :
                                        :
                                        :   No. 3143 EDA 2017
 OLYMPUS AMERICA, INC.; OLYMPUS         :
 CORPORATION OF THE AMERICAS;           :
 OLYMPUS MEDICAL SYSTEM                 :
 CORPORATION; AND CUSTOM                :
 ULTRASONICS, INC.                      :

              Appeal from the Order Dated August 18, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                 No(s): February Term, 2016 No. 001032


BEFORE: PANELLA, J., OLSON, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                    FILED MAY 13, 2019

     Susan McIntyre and Charles McIntyre appeal from the order that

granted the preliminary objections of Olympus Medical System Corp. (OMSC)

asserting lack of personal jurisdiction. The McIntyres also contend that the

trial court should not have granted the motion brought by other defendants –

Olympus America, Inc. (OAI), Olympus Corporation of the Americas (OCA)

(collectively, OA), and Custom Ultrasonics, Inc. (Custom) – for a forum non

conveniens dismissal.

     We recently considered arguments and evidence materially identical to

those here, in Vaughan v. Olympus America, Inc., ___ A.3d ___, 2019 PA

Super 112 (filed April 10, 2019). We concluded in Vaughan that Pennsylvania
J-A21035-18



could exert specific jurisdiction over OMSC and that the forum non conveniens

dismissal was improper. We reach the identical conclusions here for the

reasons set forth in Vaughan.

     Orders reversed; case remanded; jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/19




                                    -2-